Order entered October 22, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00634-CR

                        SOLOMON HAILU SOLOMON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Collin County, Texas
                          Trial Court Cause No. 001-85920-2013

                                          ORDER
       Appellant’s October 9, 2014 second motion to extend the time to file appellant’s brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on September 2, 2014 is

DEEMED timely filed on the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE